            1   BLOOD HURST & O’REARDON, LLP                  VENABLE LLP
                TIMOTHY G. BLOOD (149343)                     ANGEL A. GARGANTA (163957)
            2   THOMAS J. O’REARDON II (247952)               JESSICA L. GRANT (178138)
                501 West Broadway, Suite 1490                 101 California Street, Suite 3800
            3   San Diego, CA 92101                           San Francisco, CA 94111
                Tel: 619/338-1100                             Tel: 415/653-3750
            4   619/338-1101 (fax)                            415/653-3755 (fax)
                tblood@bholaw.com                             agarganta@venable.com
            5   toreardon@bholaw.com                          jgrant@venable.com

            6   Attorneys for Plaintiffs                      Attorneys for Defendant Premier Nutrition
                                                              Corporation
            7

            8                               UNITED STATES DISTRICT COURT

            9         NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION

           10   VINCENT D. MULLINS, individually and          Lead Case No. 3:13-cv-01271-RS
                on behalf of all others similarly situated,
           11                                                 Related to:
                               Plaintiff,                     3:16-cv-06685-RS (Caiazzo-FL)
           12                                                 3:16-cv-06703-RS (Lux-CT)
                       v.                                     3:16-cv-06704-RS (Ravinsky-PA)
           13                                                 3:16-cv-06708-RS (Sandoval-NM)
                PREMIER NUTRITION CORPORATION                 3:16-cv-06721-RS (Dent-IL)
           14   f/k/a JOINT JUICE, INC.,                      3:16-cv-07078-RS (Avery-MI)
                                                              3:16-cv-07090-RS (Spencer-MD)
           15                  Defendant.                     3:16-cv-06980-RS (Fishon-NY)
                                                              3:17-cv-00054-RS (Trudeau-MA)
           16

           17                                                 JOINT STIPULATION AND PROPOSED
                [THIS DOCUMENT APPLIES TO                     ORDER CONTINUING DEADLINE TO
           18   ALL RELATED ACTIONS]                          COMPLETE FACT WITNESS
                                                              DEPOSITIONS
           19
                                                              CLASS ACTION
           20

           21                                                 District Judge:     Hon. Richard Seeborg
                                                              Courtroom:          3, 17th Floor, SF
           22                                                 Magistrate Judge:   Donna M. Ryu
                                                              Courtroom:          4, 3rd Floor, Oakland
           23

           24

           25

           26
           27

           28

                                                                                          All Related Actions
00158332            STIPULATION AND PROPOSED ORDER CONTINUING DEADLINE RE: FACT WITNESS DEPOSITIONS
            1          Pursuant to Local Rules 6-1 and 6-2, the parties in the above-captioned Related

            2   Actions enter into this stipulation and agreement, subject to the Court’s approval, to permit

            3   Plaintiffs to conduct certain depositions after the fact discovery cutoff to accommodate the

            4   schedule of those witnesses and their counsel. Pursuant to Local Rule 6-2(a), the declaration of

            5   Thomas O’Reardon is concurrently submitted in support of this request.

            6          WHEREAS, on July 18, 2019, the Court granted the Parties Stipulated Order

            7   continuing the fact discovery deadline to ninety days from the date on which the Court issues

            8   an order on Premier’s motion for judgment on the pleadings. See ECF No. 48 in Caiazzo v.

            9   Premier Nutrition Corporation. On July 18, 2019, Premier filed its motion for judgment on the

           10   pleadings and on August 29, 2019, the Court entered an order denying the motion. See ECF

           11   No. 59 in Caiazzo. Therefore, under the current schedule, the fact discovery deadline is

           12   November 27, 2019.

           13          WHEREAS, on August 29, 2019, Plaintiffs in the Related Actions filed an Omnibus

           14   Motion for Class Certification. That motion is now fully briefed and set for hearing on

           15   November 21, 2019. Throughout September and October 2019, the parties were engaged in the

           16   depositions of eight named Plaintiffs noticed by Premier. The parties also engaged in party and

           17   non-party discovery in the now-remanded Bland action, as well as a motion for remand that

           18   was filed August 29, 2019, and ruled on September 23, 2019.

           19          WHEREAS, in February 2019, Plaintiffs served a Fed. R. Civ. P. 30(b)(6) notice of

           20   deposition on Premier. The Parties met and conferred about the 30(b)(6), discussed the

           21   likelihood that at least two designees would be necessary, and agreed to postpone the

           22   deposition until after Premier’s production of electronically stored information was completed.

           23   On October 28-29, 2019, Plaintiffs served notices of deposition for Darcy Horn Davenport,

           24   Lance Palumbo, Booker Lucas, Donna Imes, Nick Stiritz, Lee Partin, David Averill, Doug

           25   Cornille, and Kevin Stone (together with the Rule 30(b)(6) designee(s), these are the

           26   “Deponents”). Plaintiffs noticed these depositions to take place between November 18 – 26,
           27   2019. Counsel for Premier and certain of the Deponents are unavailable on the dates noticed

           28   for deposition. The Parties are meeting and conferring about other dates for the depositions,

                                                               1                              All Related Actions
00158332            STIPULATION AND PROPOSED ORDER CONTINUING DEADLINE RE: FACT WITNESS DEPOSITIONS
            1   but they will take place after the current fact discovery cutoff. The Parties agreed to utilize

            2   discovery obtained in Mullins, including documents and depositions, and avoid unnecessary

            3   duplication in these Related Actions. See ECF No. 29 in Caiazzo. Accordingly, the Parties are

            4   also exploring in good faith ways to potentially avoid depositions of certain of the Deponents,

            5   such as through stipulations about business records and authenticity.

            6           WHEREAS, the Parties have been diligent in pursuing discovery in these Related

            7   Actions, the Mullins action, and the Bland action. This has included multiple sets of written

            8   discovery, negotiation of detailed protocols for ESI, production of hundreds of thousands of

            9   pages of ESI, as well as a significant number of subpoenas and depositions. See ECF Nos. 40

           10   and 47 in Caiazzo (detailing the parties’ discovery efforts).

           11           WHEREAS, under the current schedule, the deadline for completing fact discovery is

           12   November 27, 2019. As detailed above and in the attached declaration, the Parties have

           13   diligently pursued several different types and sources of discovery, but, given scheduling

           14   conflicts of counsel and certain of the Deponents, the Parties need more time to complete

           15   depositions of the Deponents.

           16           WHEREAS, the Parties believe there is good cause for the requested extension because

           17   they believe that without the extension they will be prejudiced in their ability to obtain factual

           18   evidence needed for trial. This extension will not impact any deadlines, including trial. No

           19   post-certification deadlines have been set.

           20           ACCORDINGLY, IT IS HEREBY STIPULATED AND AGREED, subject to the

           21   approval of the Court, that: Plaintiffs are permitted to take the depositions of the Deponents

           22   after the current fact discovery cutoff and that these depositions will be completed no later

           23   than January 31, 2019.

           24   ///

           25   ///

           26   ///
           27   ///

           28   ///

                                                                2                               All Related Actions
00158332              STIPULATION AND PROPOSED ORDER CONTINUING DEADLINE RE: FACT WITNESS DEPOSITIONS
            1          NOW, THEREFORE, this Agreement is entered into by and among the Parties, by and

            2   through their respective counsel and representatives.

            3                                                 Respectfully submitted,

            4   Dated: November 11, 2019                      BLOOD HURST & O’REARDON, LLP
                                                              TIMOTHY G. BLOOD (149343)
            5                                                 THOMAS J. O’REARDON II (247952)

            6
                                                              By:         s/ Thomas J. O’Reardon
            7                                                          THOMAS J. O’REARDON II
            8                                                 501 West Broadway, Suite 1490
                                                              San Diego, California 92101
            9                                                 Tel: 619/338-1100
                                                              619/338-1101 (fax)
           10                                                 tblood@bholaw.com
                                                              toreardon@bholaw.com
           11                                                 ALTAIR LAW
                                                              CRAIG M. PETERS (1840180)
           12                                                 465 California Street, 5th Floor
                                                              San Francisco, CA 94104-3313
           13                                                 Tel: 415/988-9828
                                                              cpeters@altairlaw.us
           14
                                                              CARLSON LYNCH SWEET KILPELA
           15                                                   & CARPENTER, LLP
                                                              TODD D. CARPENTER (234464)
           16                                                 1350 Columbia Street, Suite 603
                                                              San Diego, CA 92101
           17                                                 Tel: 619/762-1910
                                                              619/756-6991 (fax)
           18                                                 tcarpenter@carlsonlynch.com
                                                              Attorneys for Plaintiffs
           19
                Dated: November 11, 2019                      VENABLE LLP
           20                                                 ANGEL A. GARGANTA (163957)
                                                              JESSICA L. GRANT (178138)
           21

           22                                                 By:         s/ Angel A. Garganta
                                                                         ANGEL A. GARGANTA
           23
                                                              101 California Street, Suite 3800
           24                                                 San Francisco, CA 94111
                                                              Tel: 415/653-3750
           25                                                 415/653-3755 (fax)
                                                              agarganta@venable.com
           26                                                 jgrant@venable.com
                                                              Attorneys for Defendant
           27

           28

                                                               3                             All Related Actions
00158332            STIPULATION AND PROPOSED ORDER CONTINUING DEADLINE RE: FACT WITNESS DEPOSITIONS
            1                                     ECF CERTIFICATION

            2          The filing attorney attests that he has obtained concurrence regarding the filing of this

            3   document from the signatories to this document.

            4   Dated: November 11, 2019                     BLOOD HURST & O’REARDON, LLP

            5                                                By:         s/ Thomas J. O’Reardon
                                                                       THOMAS J. O’REARDON II
            6

            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26
           27

           28

                                                               4                              All Related Actions
00158332            STIPULATION AND PROPOSED ORDER CONTINUING DEADLINE RE: FACT WITNESS DEPOSITIONS
            1                                    [PROPOSED] ORDER

            2          Having reviewed the above Joint Stipulation and Proposed Order Continuing Deadline

            3   re: Fact Witness Depositions, IT IS HEREBY ORDERED that the Court finds that good cause

            4   exists for the entry of this Order. Plaintiffs are permitted to take the depositions of the

            5   Deponents after the current fact discovery cutoff. These depositions must be completed no

            6   later than January 31, 2019.

            7          IT IS SO ORDERED.

            8

            9   DATED:_______________________
                       11/12/19
                                                           THE HONORABLE RICHARD SEEBORG
           10                                             UNITED STATES DISTRICT COURT JUDGE
           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26
           27

           28

                                                             5                            All Related Actions
00158332            STIPULATION AND PROPOSED ORDER CONTINUING DEADLINE RE: FACT WITNESS DEPOSITIONS
            1                                 CERTIFICATE OF SERVICE

            2          I hereby certify that on November 11, 2019, I electronically filed the foregoing with the

            3   Clerk of the Court using the CM/ECF system which will send notification of such filing to the

            4   e-mail addresses denoted on the Electronic Mail Notice List.

            5          Executed on November 11, 2019.

            6
                                                                         s/ Thomas J. O’Reardon
            7                                                          THOMAS J. O’REARDON II
            8                                                BLOOD HURST & O’REARDON, LLP
                                                             501 West Broadway, Suite 1490
            9                                                San Diego, CA 92101
                                                             Tel: 619/338-1100
           10                                                619/338-1101 (fax)
                                                             toreardon@bholaw.com
           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26
           27

           28

                                                               6                              All Related Actions
00158332            STIPULATION AND PROPOSED ORDER CONTINUING DEADLINE RE: FACT WITNESS DEPOSITIONS
